Citation Nr: 1747986	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Propriety of reduction in service-connected coronary artery disease (CAD) from 60 to 10 percent, effective September 1, 2016.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) from September 1, 2016.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1963 to November 1972.  He has been awarded the Purple Heart among his awards and decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In February 2017, the Board, in pertinent part, promulgated a decision finding the Veteran was entitled to a TDIU for the period prior to September 1, 2016.  The Board remanded the issue of entitlement to a TDIU beginning September 1, 2016, for further development.  In pertinent part, the Board noted that the Veteran had initiated an appeal regarding the propriety of the rating reduction from 60 to 10 percent for his service-connected CAD, but the issue was still being processed and had not been perfected for appeal at that time.  As that issue was inextricably intertwined with the TDIU claim, the Board remanded the case for readjudication of the TDIU issue after a Statement of the Case (SOC) was promulgated on the rating reduction issue.  The Board also directed that additional records be associated with the claims folder.  A review of the record reflects the Board's remand directives have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47, aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration, and it is noted that the rating reduction issue has been certified as being on appeal.


FINDINGS OF FACT

1.  The reduction of the assigned rating for service-connected CAD from 60 to 10 percent, effective September 1, 2016, was not proper.

2.  In addition to his CAD, the Veteran is also service-connected for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable (zero percent).

3.  The record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to service-connected disability for the period from September 1, 2016.


CONCLUSIONS OF LAW

1.  The reduction of the assigned rating for service-connected CAD from 60 to 10 percent effective September 1, 2016, was improper, and the 60 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.10 (2016).

2.  The criteria for assignment of a TDIU due to service-connected disability from September 1, 2016, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, however, the Board finds the Veteran is entitled to restoration of the 60 percent rating for his service-connected CAD, and assignment of a TDIU from September 1, 2016.  As this decision grants the benefits sought by the Veteran, no further discussion of VA's duties to notify and assist is required as any deficiency is moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis - Rating Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Veteran was notified of the proposed reductions in his service-connected CAD via an April 2016 rating decision and associated correspondence dated in that same month.  The actual reduction was subsequently effectuated by a June 2016 rating decision with an effective date of September 1, 2016. Therefore, it appears that proper procedures were followed in reducing the assigned ratings for these disabilities.

Notwithstanding the requisite procedural steps, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992).

The Board further notes that the 60 percent rating for the Veteran's CAD had been in effect since December 2, 2010; a period of more than 5 years by the time of the September 1, 2016, effective date of the rating reduction.  Consequently, this rating could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344 (c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

The Board notes the Veteran's CAD has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005, which provides that a 10-percent rating is warranted for arteriosclerotic heart disease (CAD) with a documented history of CAD where a workload of greater than 7 metabolic equivalents (METS) but not greater than 10 MET's results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30-percent evaluation is assigned for workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60-percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100-percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 

In this case, the Board notes that the record does not reflect the Veteran's CAD has been manifested by congestive heart failure during the pertinent period, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Further, the 60 percent rating was assigned based upon a December 2010 VA medical record which stated the METs estimate was 3 to 5.  Granted, it does not appear that subsequent VA examinations in June 2013 and March 2016 show an improvement in the METs level.  In fact, the June 2013 VA examination showed an estimated METs level of 1 to 3, while the March 2016 VA examination stated such testing could not be conducted due to Veteran's general debility.  However, both examinations included findings that the METs level was primarily due to nonservice-connected disabilities, especially the Veteran's chronic obstructive pulmonary disease (COPD); and that only 10 percent was due to the service-connected CAD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  It is also noted that both examinations were conducted by the same examiner.

Despite the aforementioned VA examiner's opinion that the service-connected CAD was responsible for only 10 percent of the Veteran's METs level, neither examination included an estimation as to whether the CAD alone would be greater than 7 METs so as to warrant the reduction of the assigned rating to 10 percent under Diagnostic Code 7005.  Stated another way, even if only 10 percent of the 1 to 3 METs level noted on the 2013 VA examination report was due to the CAD, this does not automatically reflect the CAD in and of itself would not result in a METs level that would warrant a rating in excess of 10 percent, to include the 60 percent rating that was in effect prior to the September 1, 2016, rating reduction.

The Board also notes that while the 2013 and 2016 VA examinations included references to the fact that other evaluations of the Veteran's heart were normal, it does not appear a specific rationale was provided in support of the determination that the level of METs impairment attributable to the CAD was 10 percent.  The Court has indicated that a medical opinion containing only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Moreover, on the 2016 examination, the VA examiner also stated that the "limitation in METs level is due to multiple medical conditions including the heart condition(s); it is not possible to accurately estimate the percent of METs limitation attributable to each medical condition." (Emphasis added).  In a situation such as this, the Court has consistently spoken that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations . . . clearly dictate that such signs and symptoms be attributed to the service-connected condition.").  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In view of the foregoing, the Board must find that even if the Veteran's overall METs level was not entirely due to his service-connected CAD, the competent medical evidence, including the 2013 and 2016 VA examinations, does not provide an adequate basis to differentiate the level of impairment so as to warrant a reduction in the assigned 60 percent rating.  As such, the Board cannot find that the record demonstrates sustained/material improvement in the service-connected CAD, and that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  Therefore, the Board must find that the reduction of the assigned rating for service-connected CAD from 60 to 10 percent, effective September 1, 2016, was not proper; and the 60-percent rating should be restored.


Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

For the reasons stated above, the Board had concluded the Veteran is entitled to restoration of the 60 percent rating for his service-connected CAD.  In addition to his CAD, he is also service-connected for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  As such, his combined rating for the period from September 1, 2016, is 80 percent.  See 38 C.F.R. § 4.25.  Thus, he satisfies the schedular requirements for consideration of a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the record reflects the Veteran's education includes two years of high school, and that he was self-employed in his own towing business from 1972 to 2009.  As noted above, the Board previously determined the Veteran was entitled to a TDIU for the period prior to September 1, 2016; and it appears a TDIU was denied from that date due, in pertinent part, to the fact he did not satisfy the schedular requirements for consideration of a TDIU based upon the reduction of the assigned rating for his CAD from 60 to 10 percent as of that date.  However, as detailed above, the Board has determined the Veteran is entitled to restoration of that 60 percent rating for this period. 

The Board also notes, as detailed in the February 2017 decision, that a June 2013 VA PTSD examiner noted that the Veteran's service-connected PTSD symptoms, particularly as they relate to his ability to cooperate, communicate and control anger and frustration in conflict situations, and his overall emotional stability and social comfort level, rendered him unemployable.  The Board also found that when considering the impairment due to the PTSD, the impact of his hearing loss and tinnitus (including how those affect his PTSD), and the additional impairment resulting from his CAD, that the evidence was at least evenly balanced as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for the period prior to September 1, 2016.  A review of the record reflects this is still true regarding the Veteran's level of occupational impairment for the period from September 1, 2016, particularly as it has been determined the evidence does not provide a sufficient basis to differentiate the METs level of impairment attributable between the service-connected CAD and nonservice-connected disabilities.  Moreover, the Board reiterates the law mandates resolving all reasonable doubt in favor of the Veteran, which includes the degree of disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

For these reasons, the Board finds record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to service-connected disability for the period from September 1, 2016.  Therefore, TDIU is warranted for this period.

In making the above determination, the Board notes that in granting a TDIU from September 1, 2016, it took into consideration whether entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s) has been reasonably raised as part and parcel of the claim for a TDIU.  See Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, however, because all service-connected disabilities, including the 60 percent rating for CAD, contribute to the award for a TDIU, and no one, service-connected disability entitles the Veteran to TDIU, it does not appear the Veteran otherwise satisfies the criteria for SMC at the housebound rate.  See Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) (A TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability.).






(CONTINUED ON NEXT PAGE)






ORDER

Inasmuch as the reduction of the assigned rating for service-connected CAD from 60 to 10 percent effective September 1, 2016, was improper, the 60 percent rating is restored.

Entitlement to a TDIU due to service-connected disability from September 1, 2016, is granted; subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


